Citation Nr: 1421894	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  12-11 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to service connection for diabetes mellitus, type II, claimed as diabetes.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



REMAND

The Veteran served on active duty from February 1963 to December 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the VA Regional Office (RO) in Atlanta, Georgia.  The Board finds that additional development is required on the Veteran's claim, and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Veteran also stated in his NOD that he would clean aircraft parts with trichloroethylene, methyl keytone, and acetone.  This is partially corroborated by his service personnel records, which state that he was stationed on Midway from January 23, 1966, through December 8, 1966, as an aircraft turbo prop mechanic.  He provided an article noting a recent study stating that workers exposed to trichloroethylene have a greater risk of developing Parkinson's disease.  Accordingly, a VA medical opinion is warranted concerning the Veteran's claims of entitlement to service connection, as the Veteran has provided records showing  current Parkinson's disease and diabetes disabilities, there is evidence that chemical exposure occurred in service, an indication that his disabilities may be associated with his service, and insufficient competent medical evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA examination concerning the Veteran's Parkinson's disease and diabetes.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review.  

Based on review of the record and examination of the Veteran, the examiner should respond to the following:  

A)  Is it at least as likely as not (probability of 50 percent or more) that a current Parkinson's disease disability is attributable to the Veteran's military service?

B) Is it at least as likely as not that a current diabetes disability is attributable to the Veteran's military service?
 
In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the Veteran's assertions of exposure to trichloroethylene, methyl keytone, and acetone, and the article provided by the Veteran concerning trichloroethylene and Parkinson's disease.  The examiner should give medical reasons for accepting or rejecting the lay statements and the article.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case, which should include consideration of the statements included with the Veteran's VA Form 9, and afford the Veteran a reasonable opportunity to respond before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



